           Case 2:19-cv-04751-GAM Document 19 Filed 07/02/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COLLEEN DWYER,                                      :
                             Plaintiff,             :              CIVIL ACTION
                                                    :              No. 19-4751
                      v.                            :
                                                    :
UNUM LIFE INSURANCE COMPANY                         :
OF AMERICA,                                         :
                   Defendant.                       :


                                               ORDER

      This 2nd day of July, 2020, after consideration of Plaintiff’s and Defendant’s letter

submissions regarding discovery, ECFs 16 and 17, the following is hereby ORDERED in

accordance with the accompanying Memorandum:

      1.       Unum’s objections to Interrogatories 8 and 9 are OVERRULED.

      2.       Unum’s objections to Interrogatories 13, 14, 19, and 20 are SUSTAINED.

      3.       Unum’s objections to Requests for Production of Documents 16 and 17 are

               SUSTAINED.

      4.       Unum’s objection to Request for Production of Documents 25 is OVERRULED.

      5.       Unum’s objections to making Scott Norris, MD, Peter Brown, MD, and a

               corporate designee available for deposition are OVERRULED.

      6.       Unum’s objection to making Kurt Phillips available for deposition is

               SUSTAINED.

      7.       Unum’s objections to Deposition Topics 5, 6, and 7 are OVERRULED.

      8.       Unum’s objections to Deposition Topics 8, 13, and 14 are SUSTAINED.

      9.       Unum’s objections to Deposition Topics 15 and 16 are OVERRULED.
 Case 2:19-cv-04751-GAM Document 19 Filed 07/02/20 Page 2 of 2




10.   The parties are directed to proceed forthwith and to cooperate in the scheduling of

      any necessary 30(b)(6) deposition and the completion of discovery.



                                                    /s/ Gerald Austin McHugh
                                                   United States District Judge
